DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 32 is objected to because of the following informalities:  the claim must end with a period.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-25 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “based on” in claims 16, 18, 19, and 30 is a relative term which renders the claim indefinite. The term “based on” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The ‘basis’ upon which the claimed determination is made are not recited of disclosed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0004878 A1 to Volanthen et al. in view of U.S. Patent No. 8,757,003 B1 to Makaremi. 
Volanthen et al. discloses wind turbine monitoring, comprising the steps of: 
measuring loads with load sensors (14) during operation of a wind turbine (see Figures 1 and 2); 
determining in-plane moments (see paragraphs [0013]-[0016], [0021]-[0024], [0027], [0037], [0040]-[0047], [0049], [0052], [0054], [0058], [0059], [0061], and [0064]) with rotor rotational speed frequency (see paragraphs [0048] and [0050]) of one or more blades based on the measured loads; and 
comparing (see Figure 5) the in-plane moments with rotor rotational speed frequency with theoretical in-plane moments due to a mass of the blades. 
However, it fails to disclose the step of determining that the load sensors have reduced reliability if the in-plane moments with rotor rotational speed frequency deviate from the theoretical in-plane moments by more than a first threshold value. 
Makaremi discloses a multi-frequency-band blade condition monitoring system, said system performing the steps of: 
determining that load sensors (115) have reduced reliability (structural integrity) by more than a first threshold value. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the load measurement, moment determination, and moment-to-rotational speed comparison disclosed by Volanthen et al. with the reliability determination disclosed by Makaremi, for the purpose of obtaining a more precise and comprehensive structural integrity reading on the blade. 
With regards to claim 17, both Volanthen et al. and Makaremi independently disclose the step of: 
measuring flap-wise and edge-wise moments. 
With regards to claim 18, Volanthen et al. discloses the step of: 
the flap-wise and edge-wise moments being converted to in-plane moments and out-of-plane moments based on a pitch angle of the blades (see paragraphs [0020], [0042], and [0044]-[0047]). 
With regards to claim 19, Volanthen et al. discloses the step of: 
the theoretical in-plane moments due to the mass of the blades being determined based on an azimuthal position of the rotor blade (see paragraph [0038]). 
With regards to claim 20, Makaremi discloses the step of: 
filtering (see column 8, lines 1-9) the determined in-plane moments of the blades using a peak filter. 
With regards to claim 21, Volanthen et al. in view of Makaremi disclose: 
the threshold value being a percentage of an absolute value of a theoretical in-plane moment. 
With regards to claim 23, both Volanthen et al. and Makaremi independently disclose: 
generating a first warning signal (alarm; see paragraph [0005] of Volanthen et al.; see column 4, line 66 to column 5, line3 of Makaremi) when the load sensors have reduced reliability. 

With regards to claim 24, Volanthen et al. in view of Makaremi disclose the step of: 
determining whether the selected in-plane moments of the blades deviate from the theoretical in-plane moments of the blades by more than a second threshold value, the second threshold value being higher than the first threshold value. 
With regards to claim 25, Volanthen et al. in view of Makaremi disclose the step of: 
interrupting the operation of the wind turbine when the selected in-plane moments of the blades deviate from the theoretical in-plane moments of the blades by more than the second threshold value. 
With regards to claim 26, Volanthen et al. in view of Makaremi disclose a wind turbine blade condition monitoring system, comprising: 
a wind turbine (1 of Volanthen et al.; 100 of Makaremi) including a wind turbine rotor (3 of Volanthen et al.; 130 of Makaremi) with a plurality of blades (2 of Volanthen et al.; 110 of Makaremi); 
a plurality of load sensors (4, 4a of Volanthen et al.; 115 of Makaremi) for measuring loads on the blades, and 
a control system (5 of Volanthen et al.; 155 of Makaremi) as described above (see paragraph 10) configured to: 
receive signals from the load sensors during operation; 
determine in-plane moments on one or more of the blades; 
select the in-plane moments with rotor rotational speed frequency for the blades; 
compare the selected in-plane moments with theoretical in-plane moments due to a mass of the one or more blades; and 
generate a warning signal when the selected in-plane moments deviate from the theoretical in-plane moments by more than a predefined threshold. 
With regards to claim 27, both Volanthen et al. in view of Makaremi independently disclose: 
each of the blades comprises strain gauges (see paragraphs [0009], [0010], [0013]-[0015], [0017]-[0019], [0022], [0023], [0028], [0032], [0033], [0037], [0039]-[0043], [0052]-[0056], [0059], and [0064] of Volanthen et al.; see column 2, lines 28-32, column 3, lines 18-21, and column 3, line 61 to column 4, line 20 of Makaremi)). 
With regards to claim 28, both Volanthen et al. and Makaremi independently disclose: 
the strain gauges being mounted so as to measure edge-wise and flap-wise loads. 
With regards to claim 29, Volanthen et al. discloses: 
the sensors being mounted in or near a root portion of the blades (see Figure 3). 
With regards to claim 30, Volanthen et al. in view of Makaremi disclose a wind turbine blade condition monitoring system, said system performing a method as described above (see paragraph 10) comprising the steps of: 
measuring edge-wise and flap-wise strains in the wind turbine blade; 
determining edge-wise and flap-wise bending moments in the wind turbine blade based on the measured strains; 
converting the edge-wise and flap-wise bending moments to measured in-plane moments and measured out-of-plane moments on the wind turbine blade; 
applying a peak filter to determine the measured in-plane moments with rotor rotational speed frequency; 
determining an azimuth angle of the rotor blade; based on the azimuth angle, determining a theoretical variation of a moment due to the mass of the rotor blade; and 
comparing the theoretical variation of the moment due to the mass of the rotor blade with the in-plane moment with rotor rotational speed frequency. 
With regards to claim 31, Volanthen et al. in view of Makaremi discloses the step of: 
the load sensors being determined to function correctly when the measured in-plane moments with rotor rotational speed frequency substantially corresponds to the theoretical variation of the moment due to the mass of the rotor blade. 
With regards to claim 32, Volanthen et al. in view of Makaremi disclose the step of: 
generating a warning when the measured in-plane moments with rotor rotational speed frequency deviate from the theoretical variation of the moment due to the mass of the rotor blade by more than a first threshold. 
With regards to claim 33, Volanthen et al. in view of Makaremi disclose the step of: 
downrating the wind turbine when the warning is generated. 
With regards to claim34, Volanthen et al. in view of Makaremi disclose the step of: 
determining edge-wise and flap-wise bending moment at a sensor location in the blade; and 
converting the edge-wise and flap-wise bending moments at the sensor location to flap-wise and edge-wise bending moments at a root of the blade. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0004878 A1 to Volanthen et al. in view of U.S. Patent No. 8,757,003 B1 to Makaremi as applied to claims 16-21, 23-28, and 30-33 above, and further in view of common knowledge in the art. 
Volanthen et al. in view of Makaremi disclose a wind turbine blade condition monitoring system, said system performing a method as described above (see paragraph 10).
However, it fails to disclose the step of determining a Root Mean Square value of the selected in-plane moments. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the Root Mean Square averaging method for the purpose of performing a numerical comparison of absolute values, because if the “acts” of a claimed process manipulate only numbers, abstract concepts or ideas, or signals representing any of the foregoing, the acts are not being applied to appropriate subject matter.  Schrader, 22F.3d at 294-95, 30USPQ2d at 1458-59.  Thus, a process consisting solely of mathematical operations, i.e., converting one set of numbers into another set of numbers, does not manipulate appropriate subject matter and thus cannot constitute a statutory process.  MPEP 2106. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 4, 2022